Citation Nr: 1224688	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  10-16 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD and major depression.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, denying the claim currently on appeal.  

The Veteran has claimed service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for a psychiatric disorder, to include PTSD.  The issue is thus restated on the title page of this decision.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The November 2005 Board decision denying the claim of entitlement to service connection for PTSD was not appealed and is, therefore, final.  

2.  Evidence received since the November 2005 Board decision qualifies as new and material evidence sufficient to reopen the Veteran's claim.  





CONCLUSIONS OF LAW

1.  The November 2005 Board decision denying the Veteran's claim is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the Veteran's claim of entitlement to service connection for a psychiatric disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Facts and Analysis

The record reflects that VA originally received a claim from the Veteran seeking entitlement to service connection for a psychiatric disorder in November 2001.  Along with his claim, the Veteran submitted a private physician's statement in which the Veteran was found to meet the diagnostic criteria for PTSD and major depression.  In November 2005, the Board denied this claim.  Specifically, the Veteran's claim was denied because there was no evidence of a currently diagnosed psychiatric disorder.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that evidence received by VA since the November 2005 Board denial is both new and material.  According to an August 2008 VA outpatient treatment record, the Veteran had a diagnosis of major depressive disorder, single episode.  A March 2011 VA examination report also notes that the Veteran was suffering from depression, not otherwise specified, by history.  While the examiner did opine that the Veteran was no longer suffering from any symptomatology of depression, he was still noted to be taking paroxetine for depression on a daily basis.  As such, this evidence directly relates to an unestablished fact necessary to substantiate the Veteran's claim.  His claim for entitlement to service connection for a psychiatric disorder is reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened.  


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  However, as already noted, the Court has held that even if a claim is limited to PTSD without more, VA must interpret the Veteran's claim to be a claim for any mental disability that may reasonably be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The record reflects that since the Veteran filed his claim, he has been diagnosed with major depressive disorder.  Therefore, the Veteran's claim cannot be limited solely to PTSD.  

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for the claim has been satisfied.  See 38 U.S.C.A. § 5103A  (West 2002); Elkins v. West, 12 Vet. App. 209 (1999).  In the present case, the Veteran's claim has been treated solely as one of entitlement to service connection for PTSD.  Thus, he has not been provided with notice on how to establish a claim under Clemons or been given the opportunity to submit evidence to support a claim for other psychiatric disabilities, such as depression.  As such, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the most recent VA Medical Center (VAMC) record in the claims file is dated January 2009.  Relevant records prepared since this time must be obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records prepared since January 2009.  All records that are obtained must be incorporated into the claims file.  

2.  The RO/Appeals Management Center (AMC) should take all necessary steps to develop the Veteran's claim as one of entitlement to service connection for any psychiatric disability, to include PTSD and/or depression.  The Veteran should be provided with notice as to what evidence is necessary to substantiate this claim and be given the opportunity to identify or submit additional evidence in support of this claim.  If any additional evidence is identified by the Veteran, all reasonable steps should be taken to obtain this evidence.  It should then be associated it with the claims file.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completion of the above, the RO/AMC should readjudicate the Veteran's claim, considering all of the evidence of record.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


